Citation Nr: 1218358	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 1987. 
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO denied service connection for PTSD.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008. 

In August 2010, the Board noted that the RO adjudicated the matter on appeal solely as a claim for service connection for PTSD.  However, as reflected on the title page, consistent with recent case law, the Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record-to include adjustment disorder with anxious mood, bipolar disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, consistent with Clemons, and the current record, in August 2010, the Board recharacterized the claim on appeal as reflected on the title page. 

Also in August 2010, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action (the issuance of a notice letter to the appellant, the receipt of VA treatment records, and providing a VA examination), the AMC continued to deny the claim for service connection (as reflected in a May 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, in August 2010, the Board noted that, in an August 2006 written statement the Veteran raised the issue of entitlement to a nonservice connected pension, and the Board referred such issue to the RO for appropriate action.  However, it does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred, again, to the RO for appropriate action. 

REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the August 2010 Remand, the Board instructed the RO/AMC to obtain from the Gainesville VAMC all outstanding pertinent records of mental health evaluation and/or treatment dated from July 17, 2008.  The RO was also to send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  After all records and/or responses received from each contacted entity had been associated with the claims file, the RO was to arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.   After completing the requested actions, and any additional notification and/or development deemed warranted, the RO was to adjudicate the expanded claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remained denied, the RO was to furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before returning the claims file to the Board for further appellate consideration. 

The record reflects that the AMC issued a SSOC in May 2011.  However, in June 2011, the May 2011 SSOC was returned to the AMC as undeliverable.  The May 2011 SSOC was mailed to an address previously used to correspond with the Veteran during the course of this appeal.  However, the Board notes that a printout of the September 2010 VA examination request in the claims file shows a different address for the Veteran, and the address on this document is the same as the address provided by the Veteran on a Statement in Support of Claim that she submitted in October 2010.  Thus, it is unclear as to whether the Veteran was ever provided a copy of the May 2011 SSOC at her current address, as instructed in the Board's remand. 

Further, the Board notes that in October 2011, subsequent to the May 2011 SSOC being returned to the AMC as undeliverable in June 2011, the Veteran submitted, in writing, a new address to the Board.

Under these circumstances, the Board has no alternative but to, again, remand the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271. 

Also, while this matter is on remand, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, dated through May 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment from the Gainesville VAMC since May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 
Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter, mailed to the Veteran's last-known address, requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC, mailed to the Veteran's last-known address, that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


